DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012390. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11012390 alone or in combination teach each and every limitation of claims 1-20 of the instant application.
For example, Claim 1 of U.S. Patent No. 11012390 teach claim 1 of the instant application.
Regarding claim 1 of the instant application, claim 1 of U.S. Patent No. 11012390 teaches a method comprising: 
receiving an interactive message comprising a first object comprising a first image or video and a second object to which an image or video can be added; (Claim 1: receiving an interactive message comprising a first object comprising a first image or video and a second object to which an image or video can be added)
causing display of the interactive message in a graphical user interface of a computing device)
causing display of an interactive interface component overlaid on the interactive message in the graphical user interface of the computing device, the interactive interface component comprising an indication that a swipe up gesture on the interface component will launch a camera view graphical user interface to add an image or video to the interactive message; (Claim 1: causing display of an interactive interface component overlaid on the interactive message in the graphical user interface of the computing device, the interactive interface component comprising an indication that a swipe up gesture on the interface component will launch a camera view graphical user interface to add an image or video to the interactive message)
detecting a pattern of touch made via the display of the computing device during display of the interactive message; (Claim 1: detecting a pattern of touch made via the display of the computing device during display of the interactive message)
determining that the pattern of touch is a swipe in an upward motion on the interactive interface component overlaid on the interactive message; and (Claim 1: determining that the pattern of touch is a swipe in an upward motion on the interactive interface component overlaid on the interactive message)
adding a second image or video captured in the camera view to the second object of the interactive message. (Claim 1: adding the second image or video to the second object of the interactive message)



Claims 2-7 of the instant application are dependent claims of independent claim 1. Claim 2 of U.S. Patent No. 11012390 B2 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 11012390 B2 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 11012390 B2 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 11012390 B2 teaches claim 5 of the instant application. Claim 6 of U.S. Patent No. 11012390 B2 teaches claim 6 of the instant application. Claim 7 of U.S. Patent No. 11012390 B2 teaches claim 7 of the instant application.

Claims 9-14 of the instant application are dependent claims of independent claim 8. Claim 9 of U.S. Patent No. 11012390 B2 teaches claim 9 of the instant application. Claim 10 of U.S. Patent No. 11012390 B2 teaches claim 10 of the instant application. Claim 11 of U.S. Patent No. 11012390 B2 teaches claim 11 of the instant application. Claim 12 of U.S. Patent No. 11012390 B2 teaches claim 12 of the instant application. Claim 13 of U.S. Patent No. 11012390 B2 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 11012390 B2 teaches claim 14 of the instant application.

Claims 16-20 of the instant application are dependent claims of independent claim 15. Claim 16 of U.S. Patent No. 11012390 B2 teaches claim 16 of the instant application. Claim 17 of U.S. Patent No. 11012390 B2 teaches claim 17 of the instant application. Claims 18 and 19 of . 

Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the double patenting rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Schoelkopf (US 7421115 B2) teaches creating an interactive digital image, which allows a viewer to interact with a displayed image so as to change it with regard to a desired effect, such as exposure, focus or color, among others.
AboutInstagram (New: Reply on Instagram Direct with Photos and Videos) teaches user can reply with a photo or video to specific photos, videos, and reshared posts in Direct. Just hit “reply” (e.g. a gesture) to open camera, take a selfie, and send. 
Eapl.org (How to take a picture using your iPhone’s built-in Camera) teaches on iPhone user can swipe up from the right-bottom corner of the camera icon is opens the camera graphical interface. 
However, the prior art of record fail to explicitly teach “a user device: receiving an interactive message comprising a first object comprising a first image or video and a second object to which an image or video can be added; displaying of an interactive interface component overlaid on the interactive message when the interactive message is displayed; detecting a swipe upward motion on the interactive interface component overlaid on the interactive message to launch a camera view to take a image/video; and adding a second image or video captured in the camera view to the second object of the interactive message.”, in the specific manner and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.